05/11/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0604


                                      DA 21-0604
                                   _________________

M.K. WEEDEN CONSTRUCTION, INC.,

             Applicant and Appellee,

      v.                                                           ORDER

SIMBECK AND ASSOCIATES, INC.,

             Respondent and Appellant.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable John C. Brown, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   May 11 2022